DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20210008962 for paragraph numbering.


Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2, 5, 14, 17-18, 21-22, and 25-26 in the reply filed on April 21, 2022 is acknowledged.
Claims 3-4, 15, 16, 20, 23-24, and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 14, 17-18, 21-22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKAIKE (JP 2012171522, hereinafter AKAIKE) in view of FUJIMOTO (JP 2015028391, hereinafter FUJIMOTO).
Regarding claim 1, AKAIKE discloses:
A heat exchange system for vehicle comprising;
a heat exchanger (19) that exchanges heat between the air inside (FIG. 1) the vehicle and the air outside the vehicle,
an air blower (9a) for absorption that intakes the air outside (FIG. 1) the vehicle inside the vehicle and feeds it to the heat exchanger,
an air blower (9b) for discharge that exhausts an air (FIG. 1) after the heat exchange between an air inside the vehicle and the air outside the vehicle, which is fed by the air blower for absorption, to the outside of the vehicle, and
a control device (¶ 10, implies a controller to switch between operating modes).
AKAIKE is silent regarding: a control device having an operation part calculating an energy recovered by the heat exchanger in the heat exchanger and energies consumed by the air blower for absorption and the air blower for discharge and determining which of the energy recovered by the heat exchange and the energies consumed by the air blower for absorption and the air blower for discharge is greater, and a control part controlling at least one of the air blower for absorption and the air blower so that the energy consumed by the air blower for absorption and the air blower for discharge becomes small when the operation part determines that the energy consumed by the air blower for absorption and the air blower for discharge is greater than the energy recovered by the heat exchanger.
Regarding claim 1, FUJIMOTO teaches: an air conditioning system having a humidity and temperature sensors (3, 4, 5), fan (1), and a controller 7, which calculates (¶ 10-11) the power used during heat exchanger energy (joule) recovery to switch between ventilation modes (heat adsorption and heat discharge). The heating output amount of the difference power (watt) of the air conditioner which can be calculated is constantly calculated and compared, and heat exchange ventilation and ordinary ventilation are switched according to the result, which involves changing the power to the ventilation system (fan). Thus, FUJIMOTO provides an air conditioning system that can accurately determine the switching between heat exchange ventilation and normal ventilation, to perform reliable energy saving.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine AKAIKE with the teachings of FUJIMOTO to provide FUJIMOTO’s control to both AKAIKE fans to provide a heat exchange system that calculates the energy recovered by the heat exchanger and adjusts fan speed to accordingly provide energy savings.


Regarding claim 2, AKAIKE discloses:
A heat exchange system for vehicle comprising;
a heat exchanger (19) that exchanges heat between the air inside (FIG. 1) the vehicle and the air outside the vehicle,
an air blower (9a) for absorption that intakes the air outside (FIG. 1) the vehicle inside the vehicle and feeds it to the heat exchanger,
an air blower (9b) for discharge that exhaust the air (FIG. 1) after the heat exchange between the air outside the vehicle and the air inside the vehicle, which is fed by the air blower for absorption, to the outside of the vehicle,
a first sensor (6) for detecting temperature (via 6) outside the vehicle,
a second sensor (5) for detecting temperature (via 5) inside the vehicle, and
a control device (¶ 10, implies a controller to switch between operating modes).
AKAIKE is silent regarding: a control device having an operation part calculating an enthalpy that can be recovered by the heat exchanger based on the output of the first sensor and the output of the second sensor and determining whether the calculated enthalpy is smaller than the electric power consumption of the air blower for absorption and the air blower for discharge, and a control part controlling at least one of the air blower for absorption and the air blower to be stopped when the operation part that determines that the calculated enthalpy is smaller than the electric power consumption of the air blower for absorption and the air blower for discharge.
Regarding claim 2, FUJIMOTO teaches: an air conditioning system having a humidity and temperature sensors (3, 4, 5), fan (1), and a controller 7, which calculates (¶ 10-11) the power used during heat exchanger energy recovery to switch between ventilation modes (heat adsorption and heat discharge). The heating output amount of the difference power of the air conditioner which can be calculated is constantly calculated and compared, and heat exchange ventilation and ordinary ventilation are switched according to the result, which involves changing the power to the ventilation system (fan). Enthalpy is measured in joules; joules are also the unit for energy. The Joule is a unit of heat, energy or work. Power is measured in watts. Thus, FUJIMOTO provides an air conditioning system that can accurately determine the switching between heat exchange ventilation and normal ventilation, to perform reliable energy saving based on watts (power) and joules (enthalpy) using thermal sensors and a fan.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine AKAIKE with the teachings of FUJIMOTO to provide FUJIMOTO’s control to both AKAIKE fans to provide a heat exchange system that calculates the enthalpy (energy) recovered by the heat exchanger and adjusts fan speed to accordingly provide energy savings.

Regarding claims 5, AKAIKE as modified teaches the limitations of claim 1. AKAIKE as modified additionally teaches:
wherein the heat exchange is a sensible heat exchange (AKAIKE (¶ 14) heat recovery device 19 is a sensible heat exchanger; FUJIMOTO (¶ 17) “it is possible to constantly calculate the amount of heat recovery when the heat exchange type ventilation fan is a sensible heat exchange type”) or a total heat exchange (FUJIMOTO (¶ 16) “it is possible to constantly calculate the amount of heat recovery when the heat exchange type ventilation fan is a total heat exchange type”).

Regarding claim 14, AKAIKE as modified teaches the limitations of claim 2. AKAIKE as modified additionally teaches:
wherein the heat exchange is a sensible heat exchange (AKAIKE (¶ 14) heat recovery device 19 is a sensible heat exchanger; or FUJIMOTO (¶ 17) “it is possible to constantly calculate the amount of heat recovery when the heat exchange type ventilation fan is a sensible heat exchange type”) or a total heat exchange (FUJIMOTO (¶ 16) “it is possible to constantly calculate the amount of heat recovery when the heat exchange type ventilation fan is a total heat exchange type”).

Regarding claim 17, AKAIKE as modified teaches the limitations of claim 1. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle (of AKAIKE), wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle, and
the control part (7) controls at least one of the air blower for absorption (FUJIMOTO’s controller operates both fans) and the air blower for discharge (FUJIMOTO’s controller operates both fans) so that the energy consumption of the air blower becomes small (¶ 19, when the energy consumption of the energy recovery fan exceeds the power consumption of normal operation, the controller switched to normal operation), in a case where the performance factor is less than 1 (¶ 15, if the heat recovery amount is less than the heating output amount by the air conditioner operation for the difference power, the heat exchange ventilation is switched), and the heat pump system is in operating state.

Regarding claim 18, AKAIKE as modified teaches the limitations of claim 2. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle, wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle, and
the control part (7) controls at least one of the air blower for absorption (FUJIMOTO’s controller operates both fans) and the air blower for discharge (FUJIMOTO’s controller operates both fans) so that the energy consumption of the air blower becomes small (¶ 19, when the energy consumption of the energy recovery fan exceeds the power consumption of normal operation, the controller switched to normal operation), in a case where the performance factor is less than 1 (¶ 15, if the heat recovery amount is less than the heating output amount by the air conditioner operation for the difference power, the heat exchange ventilation is switched), and the heat pump system is in operating state.

Regarding claim 21, AKAIKE as modified teaches the limitations of claim 1. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle, wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle, and
the control part (7) stops the air blower for absorption (FUJIMOTO’s controller operates both fans) and the air blower for discharge in the case where the performance factor is less than 1 (¶ 19, when the energy consumption of the energy recovery fan exceeds the power consumption of normal operation, the controller switched to normal operation), and the heat pump system is not in operating state (the Office take Official Notice that when sensors 4 and 5 detect the desired room (cabin) temperature the air conditioning system, including the fan(s), turns off to save energy).

Regarding claim 22, AKAIKE as modified teaches the limitations of claim 2. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle, wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle, and
the control part (7) stops the air blower for absorption (FUJIMOTO’s controller operates both fans) and the air blower for discharge in the case where the performance factor is less than 1 (¶ 19, when the energy consumption of the energy recovery fan exceeds the power consumption of normal operation, the controller switched to normal operation), and the heat pump system is not in operating state (the Office take Official Notice that when sensors 4 and 5 detect the desired room (cabin) temperature the air conditioning system, including the fan(s), turns off to save energy).

Regarding claim 25, AKAIKE as modified teaches the limitations of claim 1. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle, wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle and the performance factor of the heat pump system, and
the control part (7) stops the air blower for discharge (FUJIMOTO’s controller operates both fans) in the case where the heat pump system is in operating state, the performance factor of the heat exchange system for vehicle is more than 1 (¶ 27, to judge the accurate switching between the heat exchange ventilation and the normal ventilation, the heating output amount and the heat recovery amount obtained when the air conditioner 2 is operated are calculated and compared by the difference of the power consumption), and is less than the performance factor of the heat pump system (see FIG. 3 illustration below, ¶ 21-27, where the outside temperature exceeds the temperature of the room (cabin)).

    PNG
    media_image1.png
    556
    609
    media_image1.png
    Greyscale


Regarding claim 26, AKAIKE as modified teaches the limitations of claim 2. FUJIMOTO additionally teaches:
a heat pump system (FIG. 1) providing air conditioning inside the vehicle, wherein;
the operation part calculates (¶ 10-11) the performance factor of the heat exchange system for vehicle and the performance factor of the heat pump system, and
the control part (7) stops the air blower for discharge (FUJIMOTO’s controller operates both fans) in the case where the heat pump system is in operating state, the performance factor of the heat exchange system for vehicle is more than 1 (¶ 27, to judge the accurate switching between the heat exchange ventilation and the normal ventilation, the heating output amount and the heat recovery amount obtained when the air conditioner 2 is operated are calculated and compared by the difference of the power consumption), and is less than the performance factor of the heat pump system (see FIG. 3 illustration below, ¶ 21-27, where the outside temperature exceeds the temperature of the room (cabin)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CHEN (US-20090282840-A1) teaches a(n): ENERGY STORAGE AND GENERATION.
SETO (US-5507153-A) teaches a(n): ELECTRIC MOTOR VEHICLE.
FUJII (US-20180251009-A1) teaches a(n): ENGINE CONTROLLER, AIR CONDITIONING SYSTEM, AND PROGRAM FOR AIR-CONDITIONING CONTROLLER.
RYU (US-20200031197-A1) teaches a(n): AIR CONDITIONER FOR VEHICLE.
SEKI (US-20170355247-A1) teaches a(n): VEHICULAR AIR CONDITIONER.
WAKISAKA (US-20190039433-A1) teaches a(n): VEHICULAR AIR CONDITIONING DEVICE.
ITO (US-20180312029-A1) teaches a(n): VEHICLE AIR CONDITIONER
MAKIMOTO (US-20180126820-A1) teaches a(n): AIR CONDITIONING DEVICE FOR VEHICLE.
TANI (US-20210008962-A1) teaches a(n): HEAT EXCHANGE SYSTEM FOR VEHICLE AND AIR CONDITIONING SYSTEM FOR VEHICLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763